DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Feb 21 has been entered.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  Each of these claims have been amended to include the limitation “…based on map data and information indicating a location of the vehicle relative to the railroad light assembly, that the vehicle is a predefined threshold distance away from the railroad light assembly”; however, it appears that in order for the very next limitation to take place (“when the vehicle reaches the predefined threshold distance from the railroad light assembly”), rather than only determining when the vehicle is exactly that predefined threshold distance away from the railroad light assembly, this determination should actually be whether or not the vehicle is that predefined threshold distance away from the railroad light assembly.  If this correction is made, the limitation should instead say something along the lines of: “…based on map data and information indicating a location of the vehicle relative to the railroad light assembly, that the vehicle is within or is not within a predefined threshold distance away from the railroad light assembly”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1 and 13 (and all other pending claims due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Each of these claims have been amended to include the limitation “when the vehicle reaches a predefined threshold distance from the railroad light assembly”; however, the limitation before this one already uses the term “a predefined threshold distance” (“…based on map data and information indicating a location of the vehicle relative to the railroad light assembly, that the vehicle is a predefined threshold distance away from the railroad light assembly”).  As such, it is unclear as to whether or not these two uses of “a predefined threshold distance” are attempting to refer to the same distance (and if this is the case, then the subsequent use/-s of this term following the first use should instead say “the predefined threshold distance”), or if they are attempting to refer to different distances (and if this is the case, then each use should be clearly differentiated from one another by using, as merely an example, “a first predefined threshold distance” versus “a second predefined threshold distance”, respectively).  For purposes of compact prosecution, Examiner is interpreting these to both be referring to the same distance (i.e. the second term is being treated to be “the predefined threshold distance” instead of “a predefined threshold distance”).  Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 13-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Creusot et al. (US 2020/0081450, filed 7 Sep 18), herein “Creusot”, in view of Wellington et al. (US 2017/0262709, filed 9 Mar 16), herein “Wellington”.
Regarding Claims 1 and 13 (both Independent), Creusot discloses:
a method for controlling a vehicle based on an activation status of a railroad light assembly, the method comprising (per Claim 1) / a system for controlling a vehicle based on an activation status of a railroad light assembly, the system comprising one or more processors, wherein the one or more processors are configured to (per Claim 13) (“An autonomous vehicle incorporating a multimodal multi-technique signal fusion system”, Abstract, “the systems and/or methods”, Paragraph 12, “The autonomous vehicle 100 additionally comprises a computing system 112 that is in communication with the sensor systems 102-104 and is further in communication with the vehicle propulsion system 106, the braking system 108, and the steering system 110. The computing system 112 includes a processor 114 and memory 116 that includes computer-executable instructions that are executed by the processor 114”, Paragraph 31, “Referring now to FIG. 4, a flow diagram 400 of an exemplary signal fusion process is illustrated. The flow diagram 400 includes sensor signals /images 402-404 generated by a first camera and a second camera that capture a solid red light 412 disposed next to an alternating flashing red light 410, such as a combination of traffic lights that may be found at a railroad crossing”, Paragraph 42, “The fused directive is provided to a control system and defines instructions to be executed for controlling the autonomous vehicle. At 512, the control system of the autonomous vehicle controls a mechanical system, such as a vehicle propulsion system, a braking :
receiving, by one or more processors, (per Claim 1) / receive (per Claim 13) images of a pair of lights of a railroad light assembly (“sensor signals/images 402-404 generated by a first camera and a second camera that capture a solid red light 412 disposed next to an alternating flashing red light 410, such as a combination of traffic lights that may be found at a railroad crossing”, Paragraph 42);
determining, by the one or more processors (per Claim 1) / determine (per Claim 13), based on map data and information indicating a location of the vehicle relative to the railroad light assembly, that the vehicle is within or is not within a predefined threshold distance away from the railroad light assembly (see obviousness discussion pertaining to Wellington below);
when the vehicle reaches the predefined threshold distance from the railroad light assembly (see obviousness discussion pertaining to Wellington below), analyzing the images of the pair of lights of the railroad light assembly, by the one or more processors (per Claim 1) (see citations to at least Paragraphs 10, 29, 35-36, and 42 below) / when the vehicle reaches the predefined threshold distance from the railroad light assembly (see obviousness discussion pertaining to Wellington below), analyze the images of the pair of lights of the railroad light assembly (per Claim 13) to determine an illumination status of the pair of lights of the railroad light assembly (“the absolute detector may use a convolution neural network to identify a circle that is green in the image and generate a directive of "GO". In contrast, a relative activation detector is configured to define a directive based on inferences about the traffic light captured in the image. For example, the relative activation detector may use a convolution neural network to determine that a bulb is illuminated in a specific location of a predefined traffic light layout and thereby infer, for example, that a green circle has been detected based on the location of the illuminated bulb in the layout to generate a directive of "GO". Accordingly, each of the first type of module and the second type of module generate independent directives based an alternating flashing red light 410, such as a combination of traffic lights that may be found at a railroad crossing”, Paragraph 42);
determining, by the one or more processors and (per Claim 1) / determine (per Claim 13), based on the illumination status of the pair of lights, a confidence level, wherein the confidence level indicates a likelihood the railroad light assembly is active (“The fusion module 208 then applies confidence scores to the observations captured in the sensor signal(s) to determine the accuracy of the detected traffic light layout and illuminated configuration thereof”, Paragraph 38, “sensor signals/images 402-404 generated by a first camera and a second camera that capture a solid red light 412 disposed next to an alternating flashing red light 410, such as a combination of traffic lights that may be found at a railroad crossing”, Paragraph 42, “The independent directives are fused into a fused directive according to a probabilistic technique that assigns confidence scores to each of the independent directives. The fused directive is provided to a control system and defines instructions to be executed for controlling the autonomous vehicle”, Paragraph 49); and
controlling (per Claim 1) / control (per Claim 13) the vehicle as the vehicle approaches the railroad light assembly (“Each of the independent directives 206 define a (pre-fusion) vehicle maneuver based on the state of illumination detected by the ) based on the confidence level (“For instance, a first independent directive may correspond to a solid red circle, whereas a second independent directive may correspond to a flashing red circle. The signal fusion module 208 fuses the first and second independent directives to output a fused directive 210 that defines a vehicle maneuver based on the illuminated state of the traffic light, as determined by the signal fusion module 208 according to confidence scores applied to the independent directives that were based on identification of a solid red circle and a flashing red circle”, Paragraph 38, “The independent directives are fused into a fused directive according to a probabilistic technique that assigns confidence scores to each of the independent directives. The fused directive is provided to a control system and defines instructions to be executed for controlling the autonomous vehicle. At 512, the control system of the autonomous vehicle controls a mechanical system, such as a vehicle propulsion system, a braking system, and/or a steering system, based on the fused directive. The methodology completes at 514”, Paragraph 49).
Creusot remains silent in regarding determining that the vehicle is within or is not within a predefined threshold distance away from the railroad light assembly based on map data and information indicating a location of the vehicle relative to the railroad light assembly, and analyzing the images of the pair of lights of the railroad light assembly when the vehicle reaches the predefined threshold distance “data processing system 210 can utilize data sub-maps 231 stored in a database 230 of the autonomous vehicle 200 (or accessed remotely from the backend system 290 via the network 280) in order to perform localization and pose operations to determine a current location and orientation of the autonomous vehicle 200 in relation to a given region (e.g., a city). In some examples, the data processing system 210, or the AV control system 220, can provide this pose information to the traffic signal analysis system 205 to enable the analysis system 205 to access matching signal maps 234 from the database 230 for traffic signal analysis. Alternatively, the traffic signal analysis system 205 can include positioning resources to determine the pose of the autonomous vehicle 200”, Paragraph 43, “Referring to FIG. 5, the traffic signal analysis system 400 can identify the traffic signaling system 500 as the autonomous vehicle approaches the intersection. For example, the signal analysis system 400 can be enabled to identify the traffic signal system 500 from a given distance away (e.g., 100 meters), which can also be velocity dependent (e.g., enabling distance (meters)=stopping distance at current velocity for a desired deceleration rate). As an example, at 50 mph, the distance from a particular traffic signal at which the signal analysis system 400 is enabled can be 250 meters. In such examples, the distance to a particular traffic signal can be identified by the autonomous vehicle's on-board data processing system, which can utilize data sub-maps that indicate the locations of intersections. When a threshold distance (or velocity dependent distance) is reached, the data processing system can enable the signal analysis system 400 automatically”, ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system/method of Creusot with the teachings of Wellington in order to enable the setting of a trigger point for when the image gathering/analysis should take place, thus minimizing the railroad crossing processing/sensing burden to the vehicle to only be when there is actually a known proximate railroad crossing that the vehicle should be on the “lookout” for (rather than having the sensors/processor/-s always on the “lookout” for anything within their detection range/-s).
Regarding Claims 2 and 14, Creusot as modified by Wellington teaches the method of Claim 1 and the system of Claim 13, respectively, and Creusot further discloses:
updating, based on the confidence level, by the one or more processors (per Claim 2) / update, based on the confidence level (per Claim 14), a trajectory of the vehicle (“if outputs from the plurality of the object detector modules provide conflicting information, the signal fusion module will apply a confidence score to determine which information should be incorporated into the fused directive. The fused directive defines instructions for the autonomous vehicle based on the currently detected state of the traffic light as determined by the signal fusion module and is provided to a control system of the autonomous vehicle for operation of a mechanical system thereof”, Paragraph 11, “The autonomous vehicle 100 further includes several mechanical systems that are used to effectuate appropriate motion of the autonomous vehicle 100. For instance, the mechanical systems can include but are not limited to, a vehicle propulsion system 106, a braking system 108, and a steering system 110. The vehicle propulsion system 106 may include an electric motor, an internal combustion engine, or both. The braking system 108 can include an engine break, brake pads, actuators, and/or any other suitable componentry that is configured to assist in decelerating the autonomous vehicle 100. The steering system 110 includes suitable componentry that is configured to control the direction of movement of the autonomous vehicle 100”, Paragraph 30); and
(“a control system 120 that is configured to receive the fused directive output by the signal fusion system 118 and is further configured to control at least one of the mechanical systems (e.g., the vehicle propulsion system 106, the brake system 108, and/or the steering system 110) based upon the output of the signal fusion system 118”, Paragraph 32, “The directive state machine 310 is in communication with the signal fusion module 208 and is configured to define at least eight universal directives including: STOP (red light), STOP_AND_YIELD (flashing red light), MAYBE_STOP (yellow light), YIELD (flashing yellow light), ABOUT_TO_GO (light will soon turn green--transition directive in some countries), GO (green light), GO_PROTECTED (proceed through), and UNKNOWN (no detected light). A directive defines the most suitable course of action that an autonomous vehicle 100 should perform according to the configuration of the traffic light/lane and the applicable laws of the region”, Paragraph 41, “The fused directive is provided to a control system and defines instructions to be executed for controlling the autonomous vehicle. At 512, the control system of the autonomous vehicle controls a mechanical system, such as a vehicle propulsion system, a braking system, and/or a steering system, based on the fused directive. The methodology completes at 514”, Paragraph 49).
Regarding Claims 5 and 17, Creusot as modified by Wellington teaches the method of Claim 1 and the system of Claim 13, respectively, and Creusot further discloses that analyzing the images includes:
categorizing image data of the images of the pair of lights of the railroad light assembly by color and shape (“sensor systems 102-104 may be configured so that each of the plurality of camera sensor systems is adapted to identify a particular characteristic of an object. For example, a first camera sensor system may ;
determining a brightness level of portions of the image data categorized as red and circular (“In the context of traffic light detection, an absolute detector module 202 detects a kind of bulb that is illuminated (e.g., red circle) to generate a directive for controlling the autonomous vehicle 100”, Paragraph 35, “Each of the independent directives 206 define a (pre-fusion) vehicle maneuver based on the state of illumination detected by the object detector modules 202-204 according to the predefined layouts. The independent directives 206 may be fused at the object detector/bulb level by the plurality of object detector modules 202-204 when a same object detector module generates a same independent directive 206 for a same sensor signal. Otherwise, the plurality of independent directives 206 are provided to the signal fusion module 208 where the independent directives 206 are thereby merged/fused”, Paragraph 37, “The sensor signals capture the configuration of an object, such as an illuminated state of a traffic light. The plurality of sensor systems may include one or more image sensor systems, infrared sensor systems, or any other type of sensor systems that are suitable for detecting an illuminated bulb of a traffic light”, Paragraph 50); and
determining whether the brightness level satisfies or fails to satisfy a threshold value indicating at least one light of the pair of lights is illuminated or not illuminated, respectively (“The fusion module 208 then applies confidence scores to the observations captured in the sensor .
Regarding Claims 7 and 19, Creusot as modified by Wellington teaches the method of Claim 5 and the system of Claim 17, respectively, and Creusot further discloses determining whether the brightness level satisfies or fails to satisfy the threshold value includes using a convolutional neural network (“This process is conducted via a convolution neural network until an illuminated configuration of the traffic light is paired with the most granular predefined layout that it can be matched to in a database of layouts”, Paragraph 36).
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Creusot in view of Wellington, further in view of Israelsson et al. (US 2018/0208223), herein “Israelsson”.
Regarding Claims 3 and 15, Creusot as modified by Wellington teaches the method of Claim 1 and the system of Claim 13, respectively, but Creusot remains silent that prior to analyzing the images, determining that the railroad light assembly is configured to control traffic travelling along a trajectory of the vehicle across a railroad track.  However, Israelsson teaches determining that the railroad crossing is configured to control traffic traveling along a trajectory of the vehicle across a railroad track (“a method performed by an information sharing system for sharing of information pertinent a railway crossing of a road and a railway”, Paragraph 5, “the information sharing system provides the roadway vehicle with valuable information with regards to the expected encounter and/or meet with the at the upcoming railway crossing, which information may be utilized as input during partial and or full autonomous driving of the roadway vehicle”, Paragraph 15, “the information sharing system derives a confidence value indicating a level of general confidence of position-related data in a geographical area at least partly comprising the railway crossing, which confidence value is based on statistical position-related data in said area”, Paragraph 26, “FIG. 4 illustrates a schematic overview of an exemplifying information sharing system 1 according to embodiments of the disclosure, when the railway crossing 45 at least partly comprises an active protection system 451. The active protection system 451 is here represented by level crossing barriers adapted to be lowered during a no-passage time window”, Paragraph 58, see Figs. 4-5 and 7).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Creusot to first determine that there is a controlled railroad crossing traffic control device (such as an active protection system/barrier) proximately ahead of the vehicle based on its current and/or planned trajectory, as taught by Israelsson, in order to initialize the collection of the light-related data pertaining to the railroad crossing traffic control device (per Creusot), which may thus enable those imaging sensors to be utilized for alternative functions (or turned off to save power) when there aren’t any proximate upcoming railroad crossings.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being obvious over Creusot in view of Wellington, and/or additionally/alternatively, as being unpatentable over Creusot in view of Wellington, further in view of Stein et al. (US 2008/0043099), herein “Stein”.
Regarding Claims 6 and 18, Creusot as modified by Wellington teaches the method of Claim 5 and the system of Claim 17, respectively, but Creusot remains silent regarding determining the brightness level includes using a sliding window based correlation filter.  However, not only is it merely a matter of obvious design choice as to how to specifically determine the brightness level, because this can be done in many ways based on the particular sensors available for collecting the data used for this determination (for example, determining whether a particular traffic/railroad crossing light ), but Stein teaches the use of a correlation filter to aid in determining the color of traffic lights (“A system mounted on a vehicle for performing vehicle control applications and driver warning applications, the system including a camera configured to acquire a plurality of images of the environment in front of the camera. The camera includes a filter wherein the filter is installed at the focal plane of the camera and wherein designated portions of the filter transmit selective light wavelength. The preferred filter has a checkerboard pattern. The system further including an image processor capable of analyzing in real time a plurality of respective image sequences acquired from at least one of the portions of the filter”, Abstract, “The system of the present invention performs in parallel a number of driving assistant system (DAS) applications. The system detects and classifies objects in real time, e.g.…oncoming vehicle headlights, leading vehicle taillights and streetlights, in a series of images obtained from a camera mounted on a vehicle”, Paragraph 6, “a system and method of use, the system mounted on a vehicle for performing vehicle control applications and driver warning applications including a camera typically mounted inside the vehicle, the camera configured to acquire a plurality of images of the environment in front of the camera, the camera further includes a filter wherein the filter is installed at the focal plane of the camera and wherein designated portions of the filter transmit selective light wavelength. The system further including an image processor capable of analyzing in real time a plurality of respective image sequences acquired from at least one of the portions of the filter”, Paragraph 27, “Red/clear filter 250 is installed at a focal plane 112 of image sensor 110 so that an imaged spot from an object, e.g. portions of a road surface, obstacles, headlights of an oncoming vehicle, streetlights, taillights of a leading vehicle, falls on multiple pixels both with and without red filtering of red/clear filter 250. The imaged spot is ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Creusot to specifically use a correlation filter for determining the brightness level of traffic/railroad crossing lights, as is merely a matter of obvious design choice and is 
Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being obvious over Creusot in view of Wellington, and/or additionally/alternatively, as being unpatentable over Creusot in view of Wellington further in view of Werner et al. (US 2020/0066148, filed 21 Aug 18), herein “Werner”.
Regarding Claims 8-9 and 20, Creusot as modified by Wellington teaches the method of Claim 1 (per Claim 8) and the system of Claim 13 (per Claim 20), but Creusot remains silent in that analyzing the images includes: determining an illumination pattern between each light of the pair of lights (per Claim 8 and per Claim 20); and determining (per Claim 9, dependent upon Claim 8) / wherein the one or more processors are further configured to: determine (per Claim 20), based on the illumination pattern of the pair of lights, an updated confidence level (per Claim 9, dependent upon Claim 8, and per Claim 20) indicating a greater likelihood the railroad light assembly is active (per Claim 9, dependent upon Claim 8) / wherein the updated confidence level indicates the likelihood the railroad light assembly is active (per Claim 20).  However, it is old and well known in the art that certain patterns of light illumination indicate different things according to local traffic laws (for example, a solid red light at a traffic intersection means that you must stop and not proceed, whereas a flashing red light at a traffic intersection means to come to a complete stop but then you can proceed when appropriate as if you were at a stop sign).  Likewise, it is old and well known that railroad crossing traffic control devices typically utilize a pair of lights that alternately flash red when activated (indicating a need to stop).  As such, one of ordinary skill in the art would certainly have a greater confidence that they are properly identifying an active railroad crossing light if instead of just seeing one or two illuminated red lights at a railroad crossing, they are specifically seeing two illuminated red lights at a railroad crossing that are alternately flashing red.  Additionally/alternatively, Werner teaches the analysis of the patterns of a traffic light and increasing the confidence in the status of the traffic light based on that pattern analysis (“the method 700 includes extracting a traffic light pattern of an upcoming light from a traffic light pattern database. The traffic light pattern database can be stored locally on a memory in the vehicle, it can be obtained via V2V from the other vehicles, or it can be obtained from a server via wireless communications”, Paragraph the stored pattern will be used to predict the traffic light status based on what said vehicle saw 10 minutes earlier), then provide a notification to the user. In one embodiment, notifications about the status of a traffic light may not be sent to vehicles until a threshold number of datasets are analyzed such that there is a high level of confidence on the traffic light pattern and that the notification will be accurate”, Paragraph 66).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Creusot to specifically increase the confidence of a detected illumination pattern of an active railroad crossing if it’s pattern of illumination matches the old and well known pattern typically used for active railroad crossings (i.e. a pair of alternately flashing red lights), as is obvious in view of Creusot and is alternatively/additionally obvious in view of Werner, in order to improve the ability to properly identify the light illumination pattern as one that coincides with what is typical for an active railroad crossing.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Creusot in view of Wellington, further in view of Solyom et al. (US 2015/0081187), herein “Solyom”.
Regarding Claims 10-12, Creusot as modified by Wellington teaches the method of Claim 2, but Creusot remains silent in that: the updated trajectory includes stopping the vehicle before a railroad track (per Claim 10) / the updated trajectory is identical to an immediately preceding trajectory (per Claim 11) / the updated trajectory includes slowing down the vehicle (per Claim 12).  However, Solyom teaches that when controlling a fully automated vehicle and there is high confidence of the existence of an object in a future path that would require the vehicle to stop (in this case, an active railroad crossing traffic light assembly), to apply full braking to stop the vehicle (which in this case would stop the vehicle before the active railroad track), when there is low confidence in the detection of an object in a future path that would require stopping (in this case, an active railroad crossing traffic light assembly) to apply a predetermined limited braking to slow the vehicle until high confidence is obtained for existence or non-existence of the previously detected object (in this case, an active railroad crossing traffic light assembly), and when there is high confidence in the non-existence of the previously detected object (in this case, an inactive railroad “A safety arrangement and method are described for controlling automatic travel of a fully automated vehicle. One or more forward-looking detection systems are provided for detecting objects in a future path of the vehicle. A control unit is configured to determine a detection confidence for the detected objects. The control unit is further operable to, upon low confidence for existence of a detected object, control a brake system of the vehicle to apply a predetermined limited amount of braking until high confidence is obtained for existence or non-existence of the previously detected object. Thereafter the control unit is further operable to apply full braking if high confidence is obtained for existence of the previously detected object and to discontinue braking if high confidence is obtained for non-existence of the previously detected object”, Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method/system of Creusot to (a) stop the vehicle before the railroad track (for example, if there is a high confidence that the detected lights indicate a need to stop), (b) to slow the vehicle before the railroad light assembly (for example, until there is high confidence that the detected lights indicate a need to stop or permission to continue without stopping), or (c) let the vehicle continue without any braking before the railroad light assembly (for example, if there is a high confidence that the detected lights indicate permission to continue without stopping), as taught by Solyom, in order to (a) ensure the safety of the vehicle and possibly one or more railroad vehicles when approaching a railroad crossing controlled by a railroad light assembly that is clearly identified as indicating a need for the vehicle to stop, (b) give the imaging sensors and data processing of the vehicle further time to continue evaluating the railroad light assembly if it’s not yet clear as to whether or not there is a need to stop or there is permission to proceed through a railroad crossing controlled by the railroad light assembly, and (c) ensure a smooth unimpeded trajectory without slowing down or stopping as soon as it is clear that .
Response to Arguments
Applicant's amendments/remarks filed 24 Feb 21 have been fully considered, but Applicant’s respectfully submitted arguments pertaining to the previously made 35 USC 102/103 prior art rejections have not been found persuasive.
Applicant argues that the prior art of record fails to disclose, teach, suggest, or render obvious: (1) determining, by the one or more processors based map data and information indicating a location of the vehicle relative to the railroad light assembly, that the vehicle is a predefined distance away from the railroad light assembly, and (2) when the vehicle reaches a predefined threshold distance away from the railroad light assembly, analyzing the images of the pair of lights of the railroad light assembly, by the one or more processors, to determine an illumination status of the pair of lights of the railroad light assembly, as each recited by amended independent Claim 1 (and similarly in independent Claim 13).  Applicant further argues that the Examiner’s previous 35 USC 102 rejections of dependent Claims 4 and 16 (which have been cancelled and a modified form of their subject matter has been brought into the independent Claims 1 and 13) stating that “the distance [i.e. the predefined threshold distance away from the railroad light assembly as now claimed] is the maximum range of the one or more sensor systems that are used for detecting the object as a traffic/railroad crossing light” allegedly based on Creusot did not cite any particular portion of Creusot which “implies a position of obviousness that does not comply with the requirements of 35 USC 102”.
In rebuttal to these arguments, Examiner states firstly that the previous rejections of dependent Claims 4 and 16 were based on inherency (which is permissible under 35 USC 102) and NOT obviousness (which would only be permissible under 35 USC 103 rather than 35 USC 102), because all of the sensors within Creusot must inherently have a maximum range where they can detect the flashing patterns of a traffic/railroad light.  Regardless of this fact, the amendments to the independent claims now specifies that the predefined threshold distance away from the railroad light assembly must be determined by the one or more processors “based map data and information indicating a location of the vehicle relative to the railroad light assembly”.  This amendment necessitated the need to make an “data processing system 210 can utilize data sub-maps 231 stored in a database 230 of the autonomous vehicle 200 (or accessed remotely from the backend system 290 via the network 280) in order to perform localization and pose operations to determine a current location and orientation of the autonomous vehicle 200 in relation to a given region (e.g., a city). In some examples, the data processing system 210, or the AV control system 220, can provide this pose information to the traffic signal analysis system 205 to enable the analysis system 205 to access matching signal maps 234 from the database 230 for traffic signal analysis. Alternatively, the traffic signal analysis system 205 can include positioning resources to determine the pose of the autonomous vehicle 200”, Paragraph 43, “Referring to FIG. 5, the traffic signal analysis system 400 can identify the traffic signaling system 500 as the autonomous vehicle approaches the intersection. For example, the signal analysis system 400 can be enabled to identify the traffic signal system 500 from a given distance away (e.g., 100 meters), which can also be velocity dependent (e.g., enabling distance (meters)=stopping distance at current velocity for a desired deceleration rate). As an example, at 50 mph, the distance from a particular traffic signal at which the signal analysis system 400 is enabled can be 250 meters. In such examples, the distance to a particular traffic signal can be identified by the autonomous vehicle's on-board data processing system, which can utilize data sub-maps that indicate the locations of intersections. When a threshold distance (or velocity dependent distance) is reached, the data processing system can enable the signal analysis system 400 automatically”, ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Creusot with the teachings of Wellington in order to enable the setting of a trigger point for when the image gathering/analysis should take place, thus minimizing the railroad crossing processing/sensing burden to the vehicle to only be when there is actually a known proximate railroad crossing that the vehicle should be on the “lookout” for (rather than having the sensors/processor/-s always on the “lookout” for anything within their detection range/-s).  As such, a modification to each of the claim rejections in view of this new Wellington reference has been made by the Examiner (and the prior art rejections are all now based on prima facie obviousness under 35 USC 103 rather than anticipation/inherency under 35 USC 102).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663